Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 has been considered by the examiner.

Drawings
Five sheets for formal drawings were filed in the Certified Copy of Foreign Priority filed December 23, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consejo (ES 2722753 A1 from Applicant’s Information Disclosure Statement filed March 11, 2021).
Regarding claim 25, Consejo discloses a waveguide (131 in Fig. 1) comprising a plurality of sections of a core material (210 in Fig. 2) and a plurality of sections of a covering material (230) alternately arranged in a periodic way with a period smaller than the wavelength of a light guided through the waveguide (see abstract); wherein the waveguide is single mode (output end of 131 tapers to the width of a single mode waveguide) and comprises interfaces respectively defined between each one of the sections of the plurality of sections of core material and each one of the sections of the plurality of sections of covering material forming an angle greater than zero with respect to a plane perpendicular to a propagation direction of the light intended to be guided by the waveguide (see Fig. 1, plurality of sections have an angle greater than zero); wherein the waveguide further comprises at least one modal adapter (121) connected to an input of the waveguide, said at least one modal adapter comprising a plurality of sections of core material and sections of covering material arranged in an alternated and periodic way with a period smaller than the wavelength of a light guided through the at least one modal adapter, and the plurality of sections of core material being arranged with progressive angles between a plane perpendicular to the propagation direction of the guided light and the angle in Figs. 1 and 2.  The Examiner notes the limitation “progressive angles” does not require the angles to vary, only that the plurality of sections are arranged with respective angles which result in the optical signal progressing across the waveguide in the left to right direction.  
Regarding claim 27, Consejo discloses the sections of core material of the at least one modal adapter have a variable width in Fig. 1. 
Regarding claim 29, Consejo discloses the plurality of sections of core material and the plurality of sections of covering material have variable geometric properties throughout the length of the waveguide in Fig. 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Consejo (ES 2722753 A1 from Applicant’s Information Disclosure Statement filed March 11, 2021).
Regarding claim 26, Consejo teaches the claimed invention except the modal adapter comprising a plurality of central attachments.  However, a plurality of central attachments is ubiquitous in the art of optical waveguide gratings and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a plurality of central attachments in order to form a continuous and more robust waveguide structure.  Further, one of ordinary skill would find it obvious to form the width of each central bridge being inversely proportional to the width of the modal adapter in order to arrive at the desired coupling properties.
Regarding claims 30 and 31, Consejo teaches the claimed invention except for specifically stating the angle such that a first effective index of a zero-order transverse electric mode is different or equal from a second effective index of a zero-order transverse magnetic mode.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed angle in order to arrive at the desired coupling of the transverse electric and transverse magnetic modes, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28; the claim contains allowable subject matter because none of the references either alone or in combination disclose or render obvious a waveguide comprising plurality of sections of core material and plurality of sections of covering material have constant geometric properties throughout the length of the waveguide in conjunction with the limitations of the base claim.  The single mode portion of waveguide 131 having the plurality of sections of core material and the plurality of sections of covering material do not have constant geometric properties throughout the length of the waveguide.  

Claims 1-3, 9-11 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art cited on attached form PTO-892 is the most relevant prior art known, however, the invention of claims 1-3, 9-11 and 15-21 distinguishes over the prior art of record for the following reasons.
Regarding claims 1 and 15; the claims are allowable over the prior art of record because none of the references either alone or in combination disclose or render obvious a waveguide comprising a plurality of sections of a core material and a plurality of sections of a covering material alternately arranged in a periodic way with a period smaller than the wavelength of a light guided through the waveguide; wherein the waveguide is single mode and comprises interfaces respectively defined between each one of the sections of the plurality of sections of core material and each one of the sections of the plurality of sections of covering material forming an angle greater than zero with respect to a plane perpendicular to a propagation direction of the light intended to be guided by the waveguide and wherein the plurality of sections of core material and the plurality of sections of covering material have constant geometric properties throughout the length of the waveguide.  ES 2722753 A1 to Consejo discloses a waveguide (131 in Fig. 1) comprising a plurality of sections of a core material and a plurality of sections of a covering material alternately arranged in a periodic way with a period smaller than the wavelength of a light guided through the waveguide (Fig. 2); wherein the waveguide is single mode and comprises interfaces respectively defined between each one of the sections of the plurality of sections of core material and each one of the sections of the plurality of sections of covering material forming an angle greater than zero with respect to a plane perpendicular to a propagation direction of the light intended to be guided by the waveguide, but does not disclose the single mode portion of waveguide 131 having the plurality of sections of core material and the plurality of sections of covering material to have constant geometric properties throughout the length of the waveguide.  The portion 110 has constant geometric properties but is a multimode interference coupler and is not a single mode waveguide.  Claims 2, 3 and 9-11 depend from claim 1.  Claims 16-21 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 17, 2022